DISMISS and Opinion Filed August 30, 2021




                                               S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-21-00406-CV

                    JANE DOE, Appellant
                             V.
  EARTH DAY TEXAS, INC. D/B/A EARTH X AND STEPHEN EVANS,
                          Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-20-00002

                               MEMORANDUM OPINION
                         Before Justices Molberg, Goldstein, and Smith
                                 Opinion by Justice Goldstein
         The clerk’s record in this case is past due. By letter dated August 10, 2021,

we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

(1) verification of payment or arrangements to pay for the clerk’s record, or (2)

written documentation that appellant had been found entitled to proceed without

payment of costs.1 We cautioned appellant that failure to do so would result in the




   1
       Appellant has not paid the filing fee or filed a docketing statement.
dismissal of this appeal without further notice. To date, appellant has not provided

the required documentation, nor otherwise corresponded with the Court regarding

the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


210406F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JANE DOE, Appellant                          On Appeal from the 14th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00406-CV          V.               Trial Court Cause No. DC-20-00002.
                                             Opinion delivered by Justice
EARTH DAY TEXAS, INC. D/B/A                  Goldstein. Justices Molberg and
EARTH X AND STEPHEN                          Smith participating.
EVANS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered August 30, 2021




                                       –3–